Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered October 9, 1986, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed and the matter is *503remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
We find that the defendant received "meaningful representation” at trial (People v Hewlett, 71 NY2d 841; People v Jones, 55 NY2d 771; People v Baldi, 54 NY2d 137). Considered as a whole, defense counsel’s performance was sufficiently competent to satisfy the defendant’s constitutional right to effective assistance (People v Chang, 129 AD2d 722; People v Reilly, 128 AD2d 649).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Rubin, J. P., Sullivan, Harwood and Balletta, JJ., concur.